           IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                    )
AARON GOINS et al.,                 )
                                    )
     Plaintiffs/Counter-Defendants, )
                                    )
           v.                       )           No. 1:19-cv-00489-LCB-JLW
                                    )
TITLEMAX OF VIRGINIA, INC. et al., )
                                    )
     Defendants/Counter-Claimants. )
                                    )

  DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’
 MOTION TO COMPEL ARBITRATIONS AND STAY PROCEEDINGS

      Defendants/Counter-Claimants TitleMax of Virginia, Inc., TitleMax of

South Carolina, Inc., and TMX Finance of Virginia, Inc. (collectively,

“TitleMax”) submit this response in opposition to the Motion to Compel

Arbitrations and Stay Proceedings (ECF No. 30) filed by 242 of the 264

Plaintiffs/Counter-Defendants (“Plaintiffs”).

                              INTRODUCTION

      Plaintiffs move for an order compelling their own lawsuit to arbitration.

They chose to file their claims in court because Plaintiffs believed they could

obtain strategic advantages by filing a public mass action. Plaintiffs allege in

their complaint that their claims are all covered by contracts requiring

individual arbitration, but they chose to file a mass court action because it

was easier for them to file that action than to initiate hundreds of individual




     Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 1 of 25
arbitration proceedings. Now that they have publicly accused TitleMax of

violating North Carolina law, Plaintiffs ask this Court not to reach the merits

of their own claims.    The Court should deny that request for two main

reasons.

      First, as a threshold matter, Plaintiffs offer no evidence supporting

their allegations that all 242 moving Plaintiffs agreed to arbitrate their

claims with TitleMax. They offer only unauthenticated, self-contradictory,

and vague exhibits in support of their motion. Those exhibits cannot carry

Plaintiffs’ burden of presenting credible, admissible evidence showing the

specific terms of an agreement to arbitrate. That failure is fatal to Plaintiffs’

motion to compel arbitration.

      Second, Plaintiffs lost any right to arbitration they may have had when

they filed this mass action. As Plaintiffs themselves recognize, parties to an

arbitration agreement cannot “ignor[e] their contractual commitments and

run[] to court whenever the prospect of arbitration appears uninviting.” Pls.’

Br. Supp. Mot. Compel at 6, ECF No. 31. That is what Plaintiffs did here:

they filed a lawsuit because they found it more convenient than initiating

hundreds of individual arbitrations.       Their decision to file that lawsuit

imposed real financial, reputational, and other costs on TitleMax.          One

website even published an article about this “group of North Carolina

residents” filing “a suit against [TitleMax] over allegations that liens were


                                       2

     Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 2 of 25
illegally placed on their vehicles.” Carrie Bradon, North Carolina Residents

Allege TitleMax of South Carolina Charged Excessive Interest Rate, Legal

Newsline (May 29, 2019), https://perma.cc/WJ3T-AEAY. Plaintiffs cannot

impose these costs on TitleMax and then turn their back on the lawsuit they

filed as soon as it comes time for the Court to hear their claims on the merits.

      This is a baseless lawsuit. Plaintiffs filed it in the hope that TitleMax

would make hundreds of unjustified settlement offers to avoid the expense

and burden of defending its lawful Virginia and South Carolina business

practices in this North Carolina forum. TitleMax chooses instead to defend

its practices on the merits.

                               BACKGROUND

      A.    Plaintiffs Sue TitleMax in Court

      Plaintiffs are 264 individuals who filed this mass action in the Guilford

County General Court of Justice on April 4, 2019. See Compl., ECF No. 1-1.

Plaintiffs allege that they are “North Carolina residents who entered into one

or more title loan transaction(s) with one or more of the Defendants.” Id. ¶ 1.

They purport to bring various claims under North Carolina law against

TitleMax arising from those loans. See id. ¶¶ 25–43.

      Plaintiffs filed this mass action in court even though they allege that

the “loan agreements contain at issue [sic] an arbitration provision which

cover [sic] all of the claims asserted herein.” Id. ¶ 48.     Plaintiffs do not


                                       3

     Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 3 of 25
allege—and they could not have alleged—that TitleMax refused to arbitrate

any of those claims before Plaintiffs filed their lawsuit. Instead, Plaintiffs

allege that their counsel had “to take court time and resources by filing this

mass action to seek to have the matters ordered to arbitration and to protect

his clients’ claims” against the running of any applicable limitations periods.

Id. ¶ 9. Plaintiffs fail to acknowledge here that TitleMax did offer to enter

tolling agreements with all Plaintiffs in this lawsuit if those Plaintiffs would

honor all agreements to resolve claims in arbitration rather than file

lawsuits. Plaintiffs rejected this offer and now allege that “TitleMax refuses

to unconditionally enter into a tolling agreement.” Id. (emphasis added). The

“condition” Plaintiffs refer to here is TitleMax’s insistence that all Plaintiffs

who agreed to arbitrate their claims comply with that agreement by filing

those claims in arbitration, not in court.

      Plaintiffs do not explain why they refused to initiate arbitration. At

most, Plaintiffs state that “[m]any” of them “do not have their contract

documents” and thereby imply that they were unable to begin arbitration.

Id. ¶ 8. As an initial matter, that explanation does not apply to the many

Plaintiffs who must still have their contracts.

      For those unidentified Plaintiffs who allegedly lost their contracts,

there is no allegation that the Plaintiff was unable to obtain a replacement

copy or unable to begin arbitration without that replacement copy. To the


                                        4

     Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 4 of 25
contrary, any Plaintiffs who lost their contract documents chose not to return

to the TitleMax location in Virginia or South Carolina where they executed

the agreement, chose not to call TitleMax customer service, and chose not to

visit TitleMax’s online document portal to obtain another copy of their

documents. They decided instead to utilize litigation tools at material cost to

TitleMax by filing a mass action against TitleMax before even trying to

initiate arbitration.

      In May 2019, TitleMax removed Plaintiffs’ mass action to this Court

and filed counterclaims.    See ECF Nos. 1, 2.      That same month, eight

Plaintiffs—Andrea Sells, Candice Perkins, Cassandra Brooks, Daveda Hines,

Davie Dawkins, Dominick Hinson, Reginald Brown, and Stanley Ewings—

initiated arbitration against TitleMax for the first time by filing demands for

arbitration with the American Arbitration Association (“AAA”).      See Letter

from Christopher W. Jones to Meghan Richardson (Aug. 23, 2019)

(“Claimants filed the Goins complaint on April 4, 2019; the first of the

demands for arbitration was submitted to AAA on or about May 2, 2019.”),

ECF No. 31-5, at 2.     These eight Plaintiffs attached copies of contracts

containing AAA arbitration provisions and asked AAA to resolve the same

claims that they bring against TitleMax here. None of these eight Plaintiffs

dismissed their claims here before (or since) initiating those second-filed

arbitrations.


                                      5

     Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 5 of 25
      In June 2019, the parties held a Rule 26(f) conference to discuss

scheduling and discovery in this case. See ECF Nos. 12–13. The parties then

filed individual Rule 26(f) reports and appeared before the Court for an initial

pretrial conference. See July 24, 2019, Minute Entry. The parties discussed

during the conference various issues related to the identification and

production of contracts between Plaintiffs and TitleMax.           Counsel for

TitleMax “argue[d] that discovery should commence immediately, and

evidence surrounding arbitration will be revealed in discovery,” and

explained that TitleMax had “concerns regarding [Plaintiffs’] counsel[’]s

representation of certain Plaintiffs, and the correct identi[t]y of certain

Plaintiffs related to specific contracts.” Id. Following the hearing, the Court

ordered Plaintiffs’ counsel to provide, “for in-camera inspection, the

client/attorney representation agreements of all clients/Plaintiffs in this

matter.” July 24, 2019, Text Order.

      On August 13, 2019, and following the Court’s review of those

representation agreements, the Court ordered TitleMax to produce copies of

agreements with some (but not all) Plaintiffs.       See Order Summary In-

Camera Documents, ECF No. 14.         TitleMax complied with that order by

serving 1,780 pages of responsive contracts on Plaintiffs’ counsel. See Defs.’

Notice of Compliance, ECF No. 16.          The Court also “ordered Plaintiffs’




                                       6

     Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 6 of 25
counsel to correct/revise client agreements subject to the discrepancies noted

in the order.” Sept. 19, 2019, Order at 1, ECF No. 19.

         The parties returned for a second initial pretrial conference before the

Court on September 18, 2019. Plaintiffs stated that they would be “filing a

motion to compel arbitration on behalf of most Plaintiffs no later than

September 30, 2019” and argued that “no discovery should commence at this

time.”     Id. at 2.   TitleMax responded that “discovery should commence

immediately, and any further inquiry regarding the Title[M]ax contracts

should be addressed through discovery methods.” Id.

         On September 19, 2019, the Court ordered counsel for Plaintiffs to

inform TitleMax of the Plaintiffs who now have valid engagement letters and

ordered TitleMax to produce copies of agreements with those Plaintiffs. See

id. TitleMax made that production on September 26, 2019. See Defs.’ Notice

of Compliance, ECF No. 23.

         The Court also ordered on September 19 that (1) “Plaintiffs’ counsel

shall have up to and including September 30, 2019 to file a motion to

compel arbitration”; and (2) discovery would begin for “all Plaintiffs not

subject to the motion to compel arbitration” on October 1, 2019. Sept. 19,

2019, Order at 2 ¶¶ 1, 3. TitleMax has had no opportunity to serve discovery

asking the Plaintiffs now moving to compel arbitration to provide basic

identifying information.


                                         7

     Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 7 of 25
      On September 25 and 30, Plaintiffs filed two motions for leave to

correct the spellings of their own names.      See ECF Nos. 21, 26.        Two

Plaintiffs—Loraine White and Ricky Adams—sought leave to correct twice:

once to correct their names and then once more to fix those corrections. See

ECF Nos. 21, 26. Even after filing these two motions to correct, Plaintiffs

have not requested leave to fix the spellings of seven names that this Court

already identified as being incorrect or misspelled in the Complaint. See

Order Summary In-Camera Documents at 2–3, ECF No. 14. These seven

Plaintiffs include “Jfffrey Hankins.” Compl. Caption, ECF No. 1-1, at 3.

      B.    Plaintiffs Move to Compel Arbitration of Their Own
            Lawsuit

      On September 30, 2019, Plaintiffs filed their Motion to Compel

Arbitration and Stay Proceedings. ECF No. 30. The moving Plaintiffs are

defined as the Plaintiffs “identified in Exhibits 1 and 6” to Plaintiffs’

supporting brief. See Pls.’ Br. Supp. Mot. Compel at 1. Together, Exhibits 1

and 6 list 242 of the 264 Plaintiffs; 22 Plaintiffs have not moved to compel

arbitration or to stay these proceedings.1



1The non-moving Plaintiffs are Anthony Rosado, Brittany Callahan, Cedric
Moses, Crystal Owens, Davie Richardson, Dwayne Cockerham, Edna Taylor,
Ella Manns, James Wilson Jr., Johnny Hardison, Kajuane Rorie, Kevin
Lemar Smith, Lekitta Robinson, Linda Bradshaw, Mary McBride, Merica
Nelson, Michael Forester, Jr., Michael Jenkins, Perry Cuthrell, Jr., Robert
Tillman, Rodney Cobia, and Tonya Woods. Compare ECF No. 31-1 and ECF
No. 31-6, with ECF No. 1-1. One of those Plaintiffs, Davie Richardson,

                                       8

     Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 8 of 25
      Exhibit 1 is a table that “identifies for each moving Plaintiff the version

of the loan agreement he or she entered into with Defendants.” Id. at 5. Two

hundred and thirty Plaintiffs are listed on Exhibit 1. Many of these Plaintiffs

are identified as having multiple contracts with TitleMax.

      For example, Exhibit 1 states that Plaintiff Ethel Jenkins entered eight

agreements with TitleMax of South Carolina: three on form “TITLEMAX-

TITLEBUCKS-SC SUPERVISED LOAN AGREEMENT - V3.1 03.28.2018,”

two each on forms “TM-SC-SUPERVISED LOAN AGREEMENT - V.2.1-

01.15.2016” and “TM-VA-MOTOR VEHICLE TITLE LOAN AGREEMENT -

V.1.0-06.13.2011,” and one on form “TM-VA-MOTOR VEHICLE TITLE

LOAN AGREEMENT - V.2.1-02.22.2018.” ECF No. 31-1, at 3. Plaintiffs

attach copies of other agreements on these same forms, see ECF No. 31-3, and

they ask the Court to compel arbitration in accordance with the terms in

those other agreements. Plaintiffs do not, however, make any allegation or

argument explaining which of these eight agreements they believe is

controlling here. Plaintiffs also offer no evidence to authenticate Exhibit 1,

including basic information such as the person or persons who created it.

      That basic information is particularly important here because Exhibit 1

is inaccurate on its face. Exhibit 1 indicates that Ms. Jenkins, to continue



passed away over a month before Plaintiffs filed this lawsuit.         See Att’y
Andrew Brown’s Ordered Supp. Br. at 1, ECF No. 20.

                                       9

     Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 9 of 25
the example used above, allegedly executed agreements on Virginia forms

(“TM-VA-MOTOR”) with TitleMax of South Carolina. ECF No. 31-1, at 3.

That is inconsistent with every contract Plaintiffs attach to their brief—all of

those contracts with TitleMax of Virginia are on a Virginia form, see, e.g.,

ECF No. 31-2, at 2, and all contracts with TitleMax of South Carolina are on

a South Carolina form, see, e.g., ECF No. 31-3, at 2. Exhibit 1 also shows that

Ms. Jenkins supposedly entered a loan on “10/03/15” using a form dated

“03.28.2018.” Id. Plaintiffs do not—and cannot—explain how Ms. Jenkins

could have entered a loan in October 2015 using a form not created until

March 2018. Unsurprisingly, none of the contracts Plaintiffs attach to their

brief was entered before TitleMax began using the relevant form. See, e.g.,

ECF No. 31-2, at 2 (February 2018 form used for May 2018 contract).

      Exhibit 6 is identified in Plaintiffs’ brief as “NCDMV generated lien

verifications.”   Pls.’ Br. Supp. Mot. Compel at 11.     Exhibit 6 appears to

consist of pages printed from a N.C. Division of Motor Vehicles website on

various dates between January 2019 and September 2019. These are not

self-authenticating documents, and, as with Exhibit 1, Plaintiffs do not

attempt to authenticate these printouts or even explain who created them.

Exhibit 6 appears to suggest that 12 Plaintiffs own vehicles that are subject

to a lien placed by TitleMax. Plaintiffs ask this Court to assume that these




                                      10

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 10 of 25
Plaintiffs have some sort of arbitration agreement with TitleMax and to order

some type of unspecified arbitration under that agreement.

                                 ARGUMENT

      The Court should summarily deny Plaintiffs’ Motion to Compel

Arbitrations and Stay Proceedings because Plaintiffs do not even attempt to

carry their burden of proving the existence of valid, enforceable, and

applicable arbitration agreements. There is no record on which to compel

arbitration and no evidence for TitleMax to rebut.         Without cognizable

evidence, the motion must be denied. Because the deadline for moving to

compel arbitration has now passed, that denial should be with prejudice.

      If Plaintiffs seek permission to file a second motion to compel, this time

supported by the evidence they acknowledge they should have included with

their first motion, the Court should deny that leave because Plaintiffs have

lost any right to compel arbitration.

      I.    The Court Should Deny Plaintiffs’ Motion with Prejudice
            Because Plaintiffs Failed to Show an Agreement to
            Arbitrate by the Deadline for Making That Showing

      Plaintiffs acknowledge that they bear the burden of “prov[ing] that the

parties entered into a valid arbitration agreement,” but they offer no evidence

that could prove the existence of an arbitration agreement.       See Pls.’ Br.

Supp. Mot. Compel at 5. This total failure to carry their initial burden is




                                        11

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 11 of 25
fatal to their motion. It also prevents TitleMax from taking a firm position

on whether it agreed to arbitrate claims with any given Plaintiff.

             A.   Plaintiffs Make No Attempt to Carry Their Burden of
                  Proof

      “The party seeking to compel arbitration has the burden to prove that a

valid arbitration agreement exists.” Greene v. OneMain Fin. Grp., LLC, No.

1:17-cv-00848-LCB-LPA, 2018 WL 5831681, at *2 (M.D.N.C. Nov. 7, 2018).

Specifically, the moving party must present “credible, admissible evidence to

support a finding of an agreement to arbitrate.” Id. (emphasis added); see

also Minnieland Private Day Sch., Inc. v. Applied Underwriters Captive Risk

Assurance Co., Inc., 867 F.3d 449, 456 (4th Cir. 2017) (noting that a party

“who seeks to compel arbitration under the Federal Arbitration Act bears the

burden of establishing the existence of a binding contract to arbitrate the

dispute”).

      The evidentiary standard “on a motion to compel arbitration is ‘akin to

the burden on summary judgment.’” CIP Constr. Co. v. W. Sur. Co., No. 1:18-

cv-00058-TDS-JLW, 2018 WL 3520832, at *4 (M.D.N.C. July 20, 2018)

(quoting Galloway v. Santander Consumer USA, Inc., 819 F.3d 79, 91 (4th

Cir. 2016)). The moving party therefore must present evidence in its proper,

authenticated form because “[i]t is well established that unsworn,

unauthenticated documents cannot be considered on a motion for summary



                                      12

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 12 of 25
judgment.”    Morales v. Holly, No. 1:09-cv-00175-CCE-LPA, 2012 WL

4511068, at *3 (M.D.N.C. Sept. 28, 2012) (quoting Orsi v. Kirkwood, 999 F.2d

86, 92 (4th Cir. 1993)), report and recommendation adopted, 2012 WL

5348226 (M.D.N.C. Oct. 29, 2012).

      Plaintiffs rely entirely on unsworn, unauthenticated documents to

support their motion to compel arbitration.     They attach various exhibits

prepared by an unknown person at an unknown time that purport to show

that all moving Plaintiffs (but not all Plaintiffs) have some kind of agreement

to arbitrate with TitleMax. These exhibits—riddled with apparent errors2—

have no evidentiary value. If anything, they are mere argument by counsel

in a brief (not even carrying the weight of allegations in a Complaint), which

cannot and “do not qualify as competent evidence for adjudicating” a “request

to compel arbitration.” Scales v. SSC Winston-Salem Operating, Co., LLC,




2 For the avoidance of doubt, TitleMax denies that Exhibit 1 could be an
accurate summary of TitleMax contracts. In the first ten lines of that exhibit
alone, Plaintiffs allege that two Plaintiffs entered contracts in 2016 and 2017
using a form revised in 2018. Plaintiffs allege that Amanda Grooms entered
a loan on “06/02/16” with TitleMax of Virginia using a TitleMax of South
Carolina form dated “03.28.2018” and that Andrew Johnson entered a loan
on “01/13/17” using a form dated “02.22.2018.” ECF No. 31-1, at 2. Other
examples are even worse; one Plaintiff purportedly entered a loan in 2010
with TitleMax of South Carolina using a 2018 TitleMax of Virginia form. See
ECF No. 31-1, at 6 (alleging that Rodney Easterling entered a South Carolina
loan on “06/21/10” using a “02.22.2018” Virginia form). These allegations are
physically impossible.

                                      13

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 13 of 25
No. 1:17-cv-00539-WO-LPA, 2017 WL 4467278, at *5 n.5 (M.D.N.C. Oct. 5,

2017).

      The only potentially sufficient citation in Plaintiffs’ brief is their

reference to TitleMax’s Answer. Plaintiffs note that TitleMax admitted “on

information and belief that each of the agreements that exist between any

Plaintiff and any Defendant contains an arbitration provision governing all

the claims Plaintiffs assert.” Answer ¶ 48, ECF No. 2; see also Pls.’ Br. Supp.

Mot. Compel at 4. Plaintiffs cannot rely on this admission to carry their

evidentiary burden for two reasons.

      First, TitleMax does not admit that any Plaintiff—much less all the

moving Plaintiffs—have an agreement with TitleMax.           To the contrary,

TitleMax admitted that “each of the agreements that exist” contains an

arbitration provision. Answer ¶ 48 (emphasis added). This admission is an

acknowledgment that TitleMax’s business practice is to include arbitration

provisions in its agreements; it is not an admission that it executed any such

agreement with any particular Plaintiff.

      Second, even if TitleMax’s Answer could establish that some arbitration

agreement exists between a Plaintiff and TitleMax, it would not establish

what agreement exists or the terms of that agreement. Specificity is required

because “arbitration is a matter of contract, and courts must enforce

arbitration contracts according to their terms.” Henry Schein, Inc. v. Archer


                                      14

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 14 of 25
& White Sales, Inc., 139 S. Ct. 524, 529 (2019) (emphasis added). The Court

must know what those terms are to decide, for example, whether the claims

and counterclaims asserted in this lawsuit fall within their ambit and

whether the parties must submit their dispute to AAA or some other

arbitration provider.

      While Plaintiffs fail to prove the existence of any specific agreement to

arbitrate, they fail to even identify the terms of the purported agreements

with the Plaintiffs listed in Exhibit 6. Those Plaintiffs argue that they have

“no reason to believe their loan agreements are in any material respects

different from the [ten] loan agreements attached [their brief] as Exhibit 3,”

and they “ask[] the Court to order arbitrations of their claims” according to

some unknown terms. Pls.’ Br. Supp. Mot. Compel at 11. It is not clear

what, exactly, these Plaintiffs are asking the Court to order. It would be

manifest error to accept Plaintiffs’ invitation to invent an arbitration

agreement out of whole cloth.       Cf. Henry Schein, Inc., 139 S. Ct. at 529

(“arbitration is a matter of contract”).

            B.     Plaintiffs’ Failure to Present Evidence of Any
                   Agreement to Arbitrate Prevents TitleMax from
                   Unequivocally Admitting or Denying Whether That
                   Agreement Exists

      Plaintiffs’ failure to carry their evidentiary burden is so complete that

it prevents TitleMax from taking a position on whether it has agreed to



                                           15

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 15 of 25
arbitrate this dispute with any particular Plaintiff. Consider for example

Plaintiff Andrew Johnson. TitleMax has searched its records and located a

contract with a person named Andrew Johnson, and it has produced that

contract to Plaintiffs as ordered by this Court.     TitleMax believes that

Plaintiff Andrew Johnson is the same person as the Andrew Johnson who

contracted with TitleMax, but TitleMax is not certain that these Andrew

Johnsons are the same person. It would not be a major coincidence for them

to be different; the North Carolina State Board of Elections lists 137 active

voter registrations in North Carolina for a person named Andrew Johnson,

including 9 in Guilford County alone.     See Voter Search, North Carolina

State Board of Elections, https://vt.ncsbe.gov/RegLkup/ (enter “Andrew” in

First Name field, “Johnson” in Last Name field, check “Registered” under

Voter Status, and click Search) (returning 169 registrations, including 32

inactive registrations). The lack of evidence before the Court about Plaintiff

Andrew Johnson and the lack of any discovery procedures prevents TitleMax

from determining whether Plaintiff Andrew Johnson agreed to arbitrate his

disputes with TitleMax.

      The same is true for all of the moving Plaintiffs—TitleMax has at least

some reason to believe it entered a contract containing an arbitration

provision with a person who has the same name as each of the moving

Plaintiffs, but it does know whether it in fact entered such a contract.


                                     16

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 16 of 25
Plaintiffs must provide that certainty by presenting credible, admissible

evidence; they cannot rely on vague, unsworn arguments, particularly given

that it was Plaintiffs who chose to litigate their claims by filing a lawsuit.

      In short, TitleMax cannot “unequivocally” admit or deny that any

agreement to arbitrate exists. Greene, 2018 WL 5831681, at *2; see also 9

U.S.C. § 4 (“If the making of the arbitration agreement or the failure, neglect,

or refusal to perform the same be in issue, the court shall proceed summarily

to the trial thereof.”); Chorley Enterprises, Inc. v. Dickey’s Barbecue

Restaurants, Inc., 807 F.3d 553, 564 (4th Cir. 2015). While TitleMax believes

that it probably did enter arbitration agreements with many Plaintiffs in this

lawsuit, it cannot unequivocally admit or deny that any particular Plaintiff

made an agreement to arbitrate. That inability arises from Plaintiffs’ failure

to carry their initial burden.

            C.     The Deadline for Moving to Compel Arbitration Has
                   Now Passed

      Plaintiffs’ failure to carry their evidentiary burden of showing that each

Plaintiff agreed to arbitrate all claims at issue is fatal to their motion to

compel arbitration, 3 and it is dispositive of Plaintiffs’ efforts to avoid a



3Plaintiffs cannot, of course, attempt to carry their evidentiary burden for
the first time by attaching evidence to their reply brief. See, e.g., Local Rule
7.3(e) (“When allegations of facts not appearing of record are relied upon to
support a motion, affidavits, parts of depositions, and other pertinent
documents then available shall accompany the motion or related brief.”).

                                        17

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 17 of 25
decision by this Court on the merits. This Court’s scheduling order allowed

Plaintiffs until “September 30, 2019 to file a motion to compel arbitration.”

Sept. 19, 2019, Order at 3 ¶ 1. Even if Plaintiffs could theoretically file a

second motion to compel arbitration, they cannot file that second motion here

because the deadline has now passed.

      II.   Evidentiary Failings Aside, Any Plaintiff That Had a
            Contractual Right to Arbitrate Has Lost That Right

      A properly supported motion to compel arbitration would be futile

because Plaintiffs forfeited any right to arbitrate by filing this lawsuit. The

Federal Arbitration Act provides that agreements to arbitrate are enforceable

“save upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2. Where the grounds for revocation “relate specifically

to the arbitration clause and not just to the contract as a whole,” the Court

may determine whether the party seeking to compel arbitration has lost any

right to arbitrate because it has “materially breached the arbitration

agreement.”   Hooters of Am., Inc. v. Phillips, 173 F.3d 933, 938 (4th Cir.

1999); see also Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395,

404 (1967) (holding that federal courts may consider “issues relating to the

making and performance of the agreement to arbitrate”).

      Virginia and South Carolina law govern the question of whether

Plaintiffs materially breached any arbitration provisions at issue.      Those



                                       18

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 18 of 25
states’ laws govern interpretation of the contracts because, “[a]s a federal

court sitting in diversity, this Court is bound to apply the conflict-of-laws

rules of the state in which it sits.” Vincent v. Vick, No. 1:17-cv-00762-LCB-

JEP, 2018 WL 3827636, at *3 n.4 (M.D.N.C. Aug. 10, 2018). “North Carolina

applies the rule of lex loci contractus, which ‘mandates that the substantive

law of the state where the last act to make a binding contract occurred . . .

controls the interpretation of the contract.’” Id. (quoting Fortune Ins. Co. v.

Owens, 351 N.C. 424, 428, 526 S.E.2d 463, 466 (2000)); accord Cole v.

Champion Enterprises, Inc., 305 F. App’x 122, 128 n.8 (4th Cir. 2008) (“Under

North Carolina law, the principle of lex loci contractus applies to choice-of-law

decisions in contract cases; therefore, we apply the law of the state where the

last act essential to a meeting of the minds occurs.”).

      Here, assuming that the moving Plaintiffs all have or had contracts

with TitleMax—a fact yet unproven—all of the material acts necessary to

form the contracts at issue took place in Virginia or South Carolina.4 The

contracts all also contain choice-of-law provisions selecting Virginia and



4 Plaintiffs attach 11 unauthenticated agreements to their brief. Those
contracts were executed in Bennettsville, South Carolina, see ECF No. 31-3,
at 5, 8; Fort Mill, South Carolina, see ECF No. 31-3, at 11, 23, 43; Gaffney,
South Carolina, see ECF No. 31-3, at 28, Rock Hill, South Carolina, see ECF
No. 31-3, at 2; Chesapeake, Virginia, see ECF No. 31-3, at 15; Danville,
Virginia, see ECF No. 31-3, at 19; or Martinsville, Virginia, see ECF No. 31-2,
at 2; ECF No. 31-3, at 35.


                                       19

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 19 of 25
South Carolina law.5 Cf. Volvo Const. Equip. N. Am., Inc. v. CLM Equip. Co.,

Inc., 386 F.3d 581, 601 (4th Cir. 2004) (noting that “the presumptive rule

of lex loci contractus, that is, the interpretation of a contract is governed by

the law of the place where it was made,” may “be overcome by the presence of

a choice-of-law provision in a contract”). The Court should therefore apply

Virginia and South Carolina law to the issue of prior material breach. Accord

Strange v. Select Mgmt. Res., LLC, No. 1:19-cv-00321-CCE-JEP, 2019 WL

5268649, at *4 (M.D.N.C. Oct. 17, 2019) (interpreting contracts under South

Carolina and Virginia law where contracts were executed in those states and

contained South Carolina and Virginia choice-of-law provisions).6

      Under Virginia and South Carolina law, “a party who commits the first

breach of a contract is not entitled to enforce the contract.” Horton v. Horton,

254 Va. 111, 115, 487 S.E.2d 200, 203 (1997); Langston v. Niles, 265 S.C. 445,

457, 219 S.E.2d 829, 834 (1975) (holding that a plaintiff’s breach “was


5 Specifically, the contracts provide that the arbitration provisions are
governed by federal law and the contracts by either South Carolina or
Virginia law. See ECF No. 31-3, at 6 (“laws of the State of South Carolina”);
ECF No. 31-3, at 9 (same); ECF No. 31-3, at 12 (same); ECF No. 31-3, at 24
(same); ECF No. 31-3, at 46 ¶ 22 (“South Carolina law”); ECF No. 31-3, at 31
¶ 22 (same); ECF No. 31-3, at 3 (“laws of the State of South Carolina”); ECF
No. 31-3, at 16 (“laws of the State of Virginia”); ECF No. 31-3, at 21 (same);
ECF No. 31-2, at 5 ¶ 22 (“Virginia law”); ECF No. 31-3, at 38 ¶ 22 (same).
6 While the Strange Court ultimately granted the plaintiffs’ motion to compel

arbitration, that Court did not consider either of the issues presented here:
Plaintiffs’ failure to carry their burden, and their breaches of any agreements
to arbitrate.

                                      20

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 20 of 25
the first breach and he is deprived of the right to complain of a subsequent

breach by defendant”). To relieve the other party of its obligations, this first

breach must be material—that is, the breach must be “a failure to do

something that is so fundamental to the contract that the failure to perform

that obligation defeats an essential purpose of the contract.” Horton, 254 Va.

at 115, 487 S.E.2d at 204; see also Hooters of Am., Inc., 173 F.3d at 940

(explaining that rescission of an arbitration agreement will be granted under

South Carolina law for “breaches which defeat the object of the contracting

parties” (quoting Rogers v. Salisbury Brick Corp., 299 S.C. 141, 144, 382

S.E.2d 915, 917 (1989))).

      Here, Plaintiffs argue that they entered contracts in which they agreed

to submit all relevant disputes with TitleMax to individual arbitration. See

Pls.’ Br. Supp. Mot. Compel at 7–9; accord Compl. ¶ 48 (alleging the existence

of “arbitration provision[s] which cover all of the claims asserted herein”).

Plaintiffs also attach contracts to their brief in which the consumer agreed to

“give up my right to . . . [j]oin a Dispute I have with a dispute by other

consumers.” ECF No. 31-2, at 6.7 The term “Dispute” is broadly defined to




7Accord ECF No. 31-3, at 26; ECF No. 31-3, at 32; ECF No. 31-3, at 39; ECF
No. 31-3, at 47.


                                      21

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 21 of 25
include “all claims and disagreements related to . . . the Loan, or [the

consumer’s] dealings with Lender.” ECF No. 31-2, at 5.8

      The essential purpose of the arbitration clauses Plaintiffs rely on is to

resolve claims through individual arbitration—not to engage in expensive,

time-consuming, public litigation involving hundreds of parties. Plaintiffs

chose to pursue the latter path when it was convenient for them. In doing so,

Plaintiffs eschewed the premise of arbitration; they have brought a public

action, allowing their counsel to use the lawsuit to draw media attention and

thereby secure additional clients; and they engaged in protracted, time-

consuming, and expensive motion practice that was unnecessary and

avoidable had Plaintiffs entered into the tolling agreement that TitleMax

offered.

      Plaintiffs’ breach of the alleged arbitration provisions has benefitted

Plaintiffs by allowing them to pursue one, consolidated action in their forum

of choice; it has benefitted their counsel by putting a spotlight on their

cottage industry of suing out-of-state lenders in North Carolina; and it has

prejudiced TitleMax by depriving it of the benefits of individual arbitration.

As such, Plaintiffs have forfeited any (unproven) right they may have once

had to compel arbitration.


8Accord ECF No. 31-3, at 25; ECF No. 31-3, at 31; ECF No. 31-3, at 38; ECF
No. 31-3, at 46.

                                      22

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 22 of 25
      In claiming otherwise, Plaintiffs rely on cases in which the defendant

moved to compel arbitration of claims filed by a plaintiff. See Pls.’ Br. Supp.

Mot. Compel at 10–11 (citing Almacenes Fernandez, S. A. v. Golodetz, 148

F.2d 625, 627 (2d Cir. 1945) & Batson Yarn & Fabrics Mach. Grp., Inc. v.

Saurer-Allma GmbH-Allgauer Maschinenbau, 311 F. Supp. 68, 69 (D.S.C.

1970)). Here, by contrast, Plaintiffs filed a lawsuit and then Plaintiffs moved

to compel arbitration of their own claims. Cf. Galion Iron Works & Mfg. Co.

v. J.D. Adams Mfg. Co., 128 F.2d 411, 413 (7th Cir. 1942) (“Plaintiff could

have sought arbitration but it exercised its option of bringing suit. By its

election, it waived its right to arbitration.”). Plaintiffs chose a judicial forum

for their claims even though TitleMax had not refused to arbitrate any

claims—to the contrary, it had insisted on arbitration, it offered a tolling

agreement to avoid any need for Plaintiffs to take the drastic step of filing

individual suits, much less to engage in obvious breach behavior by pursuing

a mass action, and it fully participated in all arbitrations in which arbitration

papers were filed in advance of any court proceedings.

      Now that Plaintiffs have publicly accused TitleMax of violating North

Carolina law in a case involving hundreds of Plaintiffs, TitleMax exercises its

right to defend itself publicly against those baseless allegations.       Only a

ruling by this Court can undo the reputational and other damage that

Plaintiffs have done by filing this public mass action.       Cf. Bradon, North


                                       23

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 23 of 25
Carolina Residents Allege TitleMax of South Carolina Charged Excessive

Interest Rate. Individual decisions in private arbitrations cannot right this

breach and prejudicial wrong.

                                CONCLUSION

     The Court should deny Plaintiffs’ Motion to Compel Arbitrations and

Stay Proceedings.

     Respectfully submitted this the 21st day of October, 2019.

                                WOMBLE BOND DICKINSON (US) LLP

                                /s/ Samuel B. Hartzell
                                Christopher W. Jones, N.C. Bar No. 27265
                                Samuel B. Hartzell, N.C. Bar No. 49256
                                Scott D. Anderson, N.C. Bar No. 49044
                                555 Fayetteville St., Suite 1100
                                Raleigh, NC 27601
                                Telephone: (919) 755-8173
                                Facsimile: (919) 755-6180
                                Email: Chris.Jones@wbd-us.com
                                       Sam.Hartzell@wbd-us.com
                                       Scott.D.Anderson@wbd-us.com

                                Counsel for Defendants/Counter-
                                Claimants TitleMax of Virginia, Inc.,
                                TitleMax of South Carolina, Inc., and TMX
                                Finance of Virginia, Inc.




                                       24

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 24 of 25
                   CERTIFICATE OF WORD COUNT

     I certify under Local Rule 7.3(d)(1) that the body of this brief, headings,

and footnotes together contain 6,250 words or fewer, as reported by the word

count feature in Microsoft Word 2016.

     This the 21st day of October, 2019.

                              /s/ Samuel B. Hartzell
                              Samuel B. Hartzell




                      CERTIFICATE OF SERVICE

     I certify that I electronically filed this brief with the Clerk of Court

using the CM/ECF system.

     This the 21st day of October, 2019.


                              /s/ Samuel B. Hartzell
                              Samuel B. Hartzell




                                      25

    Case 1:19-cv-00489-LCB-JLW Document 35 Filed 10/21/19 Page 25 of 25
